               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 SARAH UNDERWOOD                                                        PLAINTIFF


 v.                                                  Civil No. 1:18cv24-HSO-JCG


 MISSISSIPPI DEPARTMENT OF
 CORRECTIONS, PELICIA HALL,
 BRYAN SCOTT DAVIS, BEN WHITE                                       DEFENDANTS

 MEMORANDUM OPINION AND ORDER DENYING DEFENDANT BRYAN
  SCOTT DAVIS’S MOTION [28] FOR PARTIAL SUMMARY JUDGMENT

      BEFORE THE COURT is Defendant Bryan Scott Davis’s Motion [28] for

Partial Summary Judgment. For the reasons that follow, the Court finds that the

Motion should be denied.

                                 I. BACKGROUND

      On January 19, 2018, Plaintiff Sarah Underwood (“Plaintiff”) filed suit in this

Court against Defendants Mississippi Department of Corrections (“MDOC”), Pelicia

Hall, Bryan Scott Davis (“Davis”), and Ben White (collectively, “Defendants”).

Compl. [1]. Plaintiff filed a First Amended Complaint [12] against Defendants on

May 2, 2018. First Am. Compl. [12]. The First Amended Complaint advances

claims under Miss. Code Ann. § 25-9-149, the Rehabilitation Act, the Americans

with Disabilities Act, Title VII of the Civil Rights Act of 1964, state defamation law,

and 42 U.S.C. § 1983, arising out of sexual harassment and retaliation Plaintiff

alleges occurred during her employment with MDOC. Id. at 6-8.
      The Attorney General for the State of Mississippi sent Davis a letter on April

23, 2018, informing Davis that the State would not provide him with a defense to

Plaintiff’s suit, nor would it indemnify him. Mot. for Partial Summ. J. Ex. A [28-1].

The Attorney General based this on a finding that the allegations against Davis “all

involve matters and conduct outside the scope and course of [his] employment with

MDOC.” Id.

      Davis filed a cross-complaint against MDOC seeking a declaratory judgment

that he was acting within the course and scope of his employment and that MDOC

owed him a defense and was required to indemnify him. Answer and Cross-cl. [16]

at 3. MDOC denied that it owed Davis these duties, Answer to Cross-cl. [18] at 1-2,

and Davis filed the present Motion [28] for Partial Summary Judgment Requiring

Mississippi Department of Corrections to Provide a Defense for Defendant Bryan

Scott Davis, Mot. for Partial Summ. J. [28]. Davis argues that (1) the acts

complained of were related to and incidental to his employment; and (2) MDOC

knew of and ratified his actions. Id. at 1. MDOC counters that Davis’s actions did

not fall within the course and scope of his employment, and that even if they did,

Davis is still not owed a defense by MDOC. Mem. in Opp’n [31] at 3-4.

                                 II. DISCUSSION

A.    Summary judgment standard

      Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). If the movant carries this burden, “the nonmovant must go beyond

the pleadings and designate specific facts showing that there is a genuine issue for

trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

When a movant files an “offensive” motion for summary judgment and bears the

burden of proof on that claim, the movant “must establish beyond peradventure all

of the essential elements of the claim or defense to warrant judgment in his favor.”

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).

B.    Duty to defend under Mississippi law

      The Mississippi Tort Claims Act waives sovereign immunity for claims for

money damages “arising out of the torts of such governmental entities and the torts

of their employees while acting within the course and scope of their employment.”

Miss. Code Ann. § 11-46-5. Every “governmental entity shall be responsible for

providing a defense to its employees . . . in any civil action or the settlement of any

claim against an employee for money damages arising out of any act or omission

within the course and scope of his employment.” Miss. Code Ann. § 11-46-7(3). This

duty to defend exists whether the case is brought in state or federal court. Miss.

Code Ann. § 11-46-7(4).

      In addition, “no employee shall be held personally liable for acts or omissions

occurring within the course and scope of the employee’s duties.” Miss. Code Ann. §

11-46-7(2). “To be within the course and scope of employment, an activity must

carry out the employer’s purpose of the employment or be in furtherance of the

employer’s business.” Cockrell v. Pearl River Valley Water Supply Dist., 865 So. 2d
357, 361-62 (Miss. 2004). There is a rebuttable presumption that an act of an

employee “within the time and at the place of his employment is within the course

and scope of his employment.” Miss. Code Ann. § 11-46-7(7).

      A governmental entity is not liable for employee misconduct that occurs

outside the course and scope of his employment, such as “fraud, malice, libel,

slander, defamation, or any criminal offense other than traffic violations.” Miss.

Code Ann. § 11-46-7(2); Cockrell, 865 So. 2d at 361. Sexual misconduct also falls

outside the course and scope of employment. Cockrell, 865 So. 2d at 362.

C.    Defendant Davis has not carried his burden of proving each element of his
      cross-claim beyond peradventure.

      Under Sections 11-46-5 and 11-46-7 of the Mississippi Code, MDOC owes a

duty to defend Davis on any tort claim arising from conduct that occurred during

the course and scope of his employment. To show that he is entitled to a defense on

Plaintiff’s claims against him, Davis must show beyond peradventure that the

actions he is alleged to have committed are torts and that they occurred within the

course and scope of his employment with MDOC. Miss. Code Ann. § 11-46-7.

1.     Defamation claim

      The First Amended Complaint advances a claim for defamation and alleges

that Davis: (1) called Plaintiff’s coworkers and supervisors and told them that she

was trying to “get them fired and to ‘watch out’ for Plaintiff”; and (2) falsely told

Plaintiff’s coworkers and supervisors that Plaintiff had sent Davis sexually

provocative pictures of herself in her underwear. First Am. Compl. [12] at 2-3.

      To the first element of Davis’s claim that he is entitled to a defense,
defamation is considered a tort. Speed v. Scott, 787 So. 2d 626, 631 (Miss. 2001)

(describing the “general tort of defamation”). The question is whether this alleged

tort fell within the course and scope of Davis’s employment.

      Davis has not shown beyond peradventure that a claim for his alleged

defamatory actions fell within the course and scope of his employment within the

meaning of Section 11-46-7(7). Defamation is categorically not an action

undertaken within the course and scope of employment, Miss. Code Ann. § 11-46-

7(2), and merely reciting that his conduct occurred at the time and place of

employment is insufficient to overcome this categorical exclusion. Davis has not

provided additional, specific evidence showing how these allegedly defamatory

comments somehow fall within the course and scope of his employment as a

probation officer. As such, Davis has not carried his burden to show beyond

peradventure that he is entitled to a defense on the defamation claim.

2.     Remaining claims against Davis

      The remaining claims in the First Amended Complaint allegedly arise under

Mississippi Code § 25-9-149, the Rehabilitation Act, the Americans with Disabilities

Act, Title VII, and 42 U.S.C. § 1983. Id. at 6-8. Plaintiff alleges that Davis sexually

harassed her, First Am. Compl. [12] at 2, and that all Defendants acting collectively

took other actions against her, id. at 4-5.

      Davis has not sufficiently carried his initial burden of demonstrating how any

of these remaining claims are “torts” within the meaning of Section 11-46-5. Davis

has not pointed the Court to any authority or evidence, and certainly not proof
showing beyond peradventure, how the remaining claims fell within the course and

scope of his employment within the meaning of the Mississippi Tort Claims Act. In

sum, Davis has not carried his summary judgment burden, and his Motion [28] for

Partial Summary Judgment will be denied.

                               III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Bryan Scott Davis’s Motion [28] for Partial Summary Judgment Requiring

Mississippi Department of Corrections to Provide a Defense for Defendant Bryan

Scott Davis is DENIED.

      SO ORDERED AND ADJUDGED, this the 3rd day of December, 2019.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
